    Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


ZACHARY JAMES STUART SAILORS,

                               Plaintiff,

            v.                                        CASE NO. 19-3011-SAC

TIM KECK, et al.,


                               Defendants.


                     NOTICE AND ORDER TO SHOW CAUSE

      Plaintiff, a person held at the Shawnee County Jail, brings

this action under 42 U.S.C. § 1983. Plaintiff commenced the

matter in the U.S. District Court for the District of Maryland,

and the case was transferred to the District of Kansas.

                         Nature of the Complaint

      The matter comes before the court on plaintiff’s amended

complaint (Doc. 10). Plaintiff states that in October 2018, while

he was a resident of the Larned Security Hospital, he discovered

that another resident had been beaten and went to his aid. As a
result, plaintiff had blood on his clothing and skin. He was ordered

to lockdown and was told he would be allowed a shower. However, it

was six hours before his clothing was taken as evidence and 22 hours

before he received a shower.1

      Plaintiff alleges legal and medical malpractice and toxic

exposure. He seeks unspecified compensation and an examination.

                            Screening Standards
      A federal court must conduct a preliminary review of any case

1 A state civil action arising from the same incident was dismissed. Case No.
2018-cv-967, Shawnee County District Court.
   Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 2 of 6




in which a prisoner seeks relief against a governmental entity or

an officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a

defendant who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by

a party proceeding pro se and applies “less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551

U.S. 89, 94 (2007).

     “To state a claim for relief under Section 1983, a plaintiff

must allege the violation of a right secured by the Constitution

and laws of the United States and must show that the alleged

deprivation was committed by a person acting under color of state

law.” West v. Atkins, 487 U.S. 42, 48 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 555 (2007). The court accepts the well-pleaded allegations in

the complaint as true and construes them in the light most favorable

to the plaintiff. Id. However, “when the allegations in a complaint,

however true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need

not accept “[t]hreadbare recitals of the elements of a cause of

action supported by mere conclusory statements.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Rather, “to state a claim in federal
court, a complaint must explain what each defendant did to [the pro

se plaintiff]; when the defendant did it; how the defendant’s action
     Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 3 of 6




harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

                                  Analysis

      To state a claim for relief under 42 U.S.C. § 1983, a plaintiff

must assert acts by government officials acting under color of law

that result in a deprivation of rights secured by the United States

Constitution. 42 U.S.C. § 1983; West v. Atkins, 487 U.S. 42, 48

(1988). There must be a connection between official conduct and

violation of a constitutional right. Conduct that is not connected

to        a constitutional violation           is       not          actionable

under Section 1983. See Trask v. Franco, 446 F.3d 1036, 1046 (10th

Cir. 2006).

      Here, plaintiff’s claims of legal and medical malpractice

present no more than conclusory statements and are insufficient to

state constitutional claims.

      Next, plaintiff’s bare claim of “toxic exposure”, even if read

liberally to allege a claim of deliberate indifference to his
conditions of confinement, is insufficient to state a claim for

relief. Rather, to present a claim of deliberate indifference,

plaintiff must meet both objective and subjective components. Mata

v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005). To meet the objective

component, plaintiff must show there is “objective evidence that

the deprivation at issue was in fact sufficiently serious.” Id. To

properly present a claim concerning the conditions of confinement,

plaintiff must “establish that it is contrary to current standards
of decency for anyone to be so exposed against his will and that

prison     officials      are    deliberately       indifferent       to   his
   Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 4 of 6




plight.” Helling v. McKinney, 509 U.S. 25, 34 (1993). Where, as

here, the claim alleges exposure to hazardous materials that may

cause future harm to a plaintiff’s health, the court asks whether

the exposure is “so grave that it violates contemporary standards

of decency to expose anyone unwillingly to such a risk.” Id. at 36.

The length of a plaintiff’s exposure to the hazardous condition is

“of prime importance.” DeSpain v. Uphoff, 264 F.3d 965, 974 (10th

Cir.   2001). “[T]he     severity    and   duration   of    deprivations   are

inversely proportional, so that minor deprivations suffered for

short periods would not rise to an Eighth Amendment violation.” Id.

       Here,   while    plaintiff    alleges   unpleasant     conditions   for

approximately 22 hours, he does not identify any injury that

resulted   from   the    exposure,    although   he   filed    his   complaint

approximately three months later.

       Next, to meet the subjective component, plaintiff must show

that a defendant official “knows of and disregards an excessive

risk to inmate health or safety; the official must both be aware of

facts from which the inference could be drawn that a substantial
risk of serious harm exists, and he must also draw the inference.”

Mata, id. Plaintiff’s allegations do not show that any defendant

deliberately disregarded an excessive risk to him.

       For these reasons, the court is considering the dismissal of

this action. Plaintiff will be directed to show cause why this

matter should not be dismissed. If he chooses, he may file an

amended complaint.

                         Motion to Appoint Counsel
       Plaintiff has moved for the appointment of counsel. There is

no constitutional right to the appointment of counsel in a civil
      Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 5 of 6




matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre

v. Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th

Cir. 1991). The party seeking the appointment of counsel has the

burden     to   convince   the   court   that   the   claims   presented     have

sufficient merit to warrant the appointment of counsel. Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2016)(citing Hill v. SmithKline

Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004)). It is not

enough “that having counsel appointed would have assisted [the

movant] in presenting his strongest possible case, [as] the same

could be said in any case.” Steffey, 461 F.3d at 1. 23 (citing Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)). The Court should

consider “the merits of the prisoner’s claims, the nature and

complexity of the factual and legal issues, and the prisoner’s

ability to investigate the facts and present his claims.” Rucks, 57

F.3d at 979.

       Because the court has found that plaintiff has not
adequately pled a claim for relief, it will deny the motion. If

plaintiff files an amended complaint that survives screening, the

court will reconsider the request for counsel.

                             Order to Show Cause

       For the reasons set forth, the court directs plaintiff to show

cause why this matter should not be dismissed for failure to state

a claim for relief. Plaintiff may submit an amended complaint to

cure the deficiencies noted by the court. Plaintiff’s amended
complaint must be submitted upon court-approved forms. In order to

add    claims    or   significant   factual     allegations,    or    to   change
   Case 5:19-cv-03011-SAC Document 13 Filed 03/11/21 Page 6 of 6




defendants, plaintiff must submit a complete amended complaint. See

Fed. R. Civ. P. 15. An amended complaint is not an addendum or

supplement to the original complaint but completely supersedes it.

Therefore, any claims or allegations not presented in the amended

complaint are no longer before the court. Plaintiff may not simply

refer to an earlier pleading; instead, the complaint must contain

all allegations and claims that plaintiff intends to present in the

action, including those to be retained from the original complaint.

Plaintiff must include the case number of this action on the first

page of the amended complaint.

    The failure to file a timely response may result in the

dismissal of this matter without additional prior notice.

    IT IS, THEREFORE, BY THE COURT ORDERED plaintiff is granted

to and including March 25, 2021, to show cause and, if he

chooses, to file an amended complaint.

    IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel

(Doc. 12) is denied.

    IT IS SO ORDERED.
    DATED:   This 11th day of March, 2021, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
